Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 10 and 19 are amended.

Response to Arguments
Applicant’s arguments, filed 06/18/2021 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying server and client interaction and generation of data elements.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blanchet.  Please see citation below.


Applicant’s invention as claimed:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uslontsev et al. (US 2012/0089529), herein after Uslontsev and further in view of Blanchet (US 2009/0076918), herein after Blanchet.

Regarding claim 1, 
Uslontsev teaches A client-server computer system comprising: a client-side application executing on a computing device, operative to communicate with a native application executing on the computing device to obtain and store a multi-media content file generated using the native application in a native content file format (see para. 17-19, the client application 103 may include any client application configured to process a shipping URI, such as by presenting a user selectable control (e.g., a link) that represents the URI and taking one or more actions in response to a user selection of the control, wherein the shipping URI may include a digital representation of the shipping label see further para. 64); 
(see fig. 1, para. 19-21, When the user 110 selects a link or other representation of one of the displayed shipping URIs, the client application 103 provides scheme data from the selected URI to the SLPS 104.  Upon receiving the scheme data ( indicative of information on “file”, “recipient” and “tracking number”, the SLPS 104 uses the scheme data of the selected shipping URI to access the address management engine 106 and obtain a destination shipping address associated with the shipping URI); 
determine that delivery of a parcel associated with the courier tracking number has occurred (see para. 78, Other actions may include, for example, providing information about the status of a shipment (e.g., whether and/or when the shipment was shipped or received);  
and transmit the multi-media content file in the native content file format to the recipient device in response to determining that delivery of the parcel has occurred using the at least one data element (see para. 34, the SLPS may utilize the URI 316 to provide, for example via HTTP, information about the shipping label production to the shipment information data engine. For example, it may provide an indication that the shipment corresponding to order 00298 has been shipped, further wherein shipment can be confirmed using post-back information (i.e. data element)). 
Uslontsev fails to teach wherein the client side application provides a user interface for the server and generating data elements comprising sender data, recipient data, courier data or data from the native application.
Blanchet teaches where the client-side application provides a user interface for the server-side application (see fig. 1, para. 32, wherein the client interfaces are provided to the server for exchanging information with other devices (see also para. 50));  
generate at least one data element comprising sender data, recipient data, courier data, and data from the native application (see paras. 33-34, generating via interface information used for shipping including advertising information, shipping information (i.e. courier) and recipient information);
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the client side application provides a user interface for the server and generating data elements comprising sender data, recipient data, courier data or data from the native application as taught in Blanchet. One would do so for the benefit of correlation via web services or API between carriers and user (see para. 50).    

Regarding claim 10, 
Uslontsev teaches A method comprising: communicating, by a client-side application, with a native application executing on a computing device to obtain and store a multi-media content file generated using the native application in a native content file format (see para. 17-19, the client application 103 may include any client application configured to process a shipping URI, such as by presenting a user selectable control (e.g., a link) that represents the URI and taking one or more actions in response to a user selection of the control, wherein the shipping URI may include a digital representation of the shipping label see further para. 64); Page 4 of 12FILE: 048.20.0002/USA17/001,638 Doc. dated: June. 18, 2021 
(see fig. 1, para. 19-21, When the user 110 selects a link or other representation of one of the displayed shipping URIs, the client application 103 provides scheme data from the selected URI to the SLPS 104.  Upon receiving the scheme data ( indicative of information on “file”, “recipient” and “tracking number”, the SLPS 104 uses the scheme data of the selected shipping URI to access the address management engine 106 and obtain a destination shipping address associated with the shipping URI); 
determining that delivery of a parcel associated with the courier tracking number has occurred (see para. 78, Other actions may include, for example, providing information about the status of a shipment (e.g., whether and/or when the shipment was shipped or received); 
and transmitting the multi-media content file in the native content file format to the recipient device in response to determining that delivery of the parcel has occurred using the at least one data element (see para. 34, the SLPS may utilize the URI 316 to provide, for example via HTTP, information about the shipping label production to the shipment information data engine. For example, it may provide an indication that the shipment corresponding to order 00298 has been shipped, further wherein shipment can be confirmed using post-back information (i.e. data element)).
Uslontsev fails to teach wherein the server side application is operative to communicate with client side application data elements comprising sender data, recipient data, courier data or data from the native application.
Blanchet teaches generating, by a server-side application operative to communicate with the client-side application, at least one data element comprising sender data, recipient data, courier data, and data from the native application (see paras. 33-34, generating via interface information used for shipping including advertising information, shipping information (i.e. courier) and recipient information);
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the client side application provides a user interface for the server and generating data elements comprising sender data, recipient data, courier data or data from the native application as taught in Blanchet. One would do so for the benefit of correlation via web services or API between carriers and user (see para. 50).    
 
Regarding claim 19, 
Uslontsev teaches A non-transitory, non-volatile computer readable memory comprising: executable instructions for execution by at least a first processor and a second processor, that when executed cause said at least a first and second processor to: communicate, by a client-side application executing on a first processor, with a native application executing on a computing device to obtain and store a multi-media content file generated using the native application in a native content file format  (see para. 17-19, the client application 103 may include any client application configured to process a shipping URI, such as by presenting a user selectable control (e.g., a link) that represents the URI and taking one or more actions in response to a user selection of the control, wherein the shipping URI may include a digital representation of the shipping label see further para. 64); 
create, by the server-side application an association between the multi-media content file, a recipient computing device, and a courier tracking number (see fig. 1, para. 19-21, When the user 110 selects a link or other representation of one of the displayed shipping URIs, the client application 103 provides scheme data from the selected URI to the SLPS 104.  Upon receiving the scheme data ( indicative of information on “file”, “recipient” and “tracking number”, the SLPS 104 uses the scheme data of the selected shipping URI to access the address management engine 106 and obtain a destination shipping address associated with the shipping URI); 
determining, by the server-side application, that delivery of a parcel associated with the courier tracking number has occurred (see para. 78, Other actions may include, for example, providing information about the status of a shipment (e.g., whether and/or when the shipment was shipped or received);   
andPage 7 of 12FILE: 048.20.0002/USA17/001,638 Doc. dated: June. 18, 2021 transmitting, by the server-side application, the multi-media content file in the native content file format to the recipient device in response to determining that delivery of the parcel has occurred using the at least one data element (see para. 34, the SLPS may utilize the URI 316 to provide, for example via HTTP, information about the shipping label production to the shipment information data engine. For example, it may provide an indication that the shipment corresponding to order 00298 has been shipped, further wherein shipment can be confirmed using post-back information (i.e. data element)).

However, in analogous art Blanchet teaches generate, by a server-side application executing on a second processor, at least one data element comprising sender data, recipient data, courier data, and data from the native application (see paras. 33-34, generating via interface information used for shipping including advertising information, shipping information (i.e. courier) and recipient information); 
where the client-side application provides a user interface for the server-side application (see fig. 1, para. 32, wherein the client interfaces are provided to the server for exchanging information with other devices (see also para. 50)). 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the client side application provides a user interface for the server and generating data elements comprising sender data, recipient data, courier data or data from the native application as taught in Blanchet. One would do so for the benefit of correlation via web services or API between carriers and user (see para. 50).    

Regarding claims 2, 11 and 20,
Uslontsev in view of Blanchet teaches the limitations as described in claims 1, 10, and 19 above.
Uslontsev further teaches wherein the client-side application is further operative to: control the native application to transmit the multi-media content file to the recipient computing device (see para. 34, the SLPS may utilize the URI 316 to provide, for example via HTTP, information about the shipping label production to the shipment information data engine. For example, it may provide an indication that the shipment corresponding to order 00298 has been shipped, wherein the information may be accessible by recipients via web browser, see further para. 28).

Regarding claims 3 and 12,
Uslontsev in view of Blanchet teaches the limitations as described in claims 1 and 10 above.
Uslontsev further teaches wherein the server-side application is further operative to: determine that delivery of a parcel associated with the courier tracking number has occurred without accessing the courier tracking system (see para. 78, the routine performs other indicated actions as appropriate. Other actions may include, for example, providing information about the status of a shipment (e.g., whether and/or when the shipment was shipped or received), wherein indication may be received by shipment management system 102, see fig. 1).

Regarding claims 4,
Uslontsev in view of Blanchet teaches the limitations as described in claim 1 above.
Uslontsev further teaches wherein the server-side application is further operative to: provide a link to the recipient device to access the multi-media (see para. 66, In other cases, the post-back information, including the identity of a code module, may be obtained from the same data, URI, or link used to obtain shipment information).
Regarding claim 5 and 14,
Uslontsev in view of Blanchet teaches the limitations as described in claim 1 and 10 above.
Uslontsev further wherein the server-side application is further operative to: provide a link to the recipient device to access the multi-media content file on a social media server (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link).Appl. No.16/232,819 

Regarding claims 6 and 15,
Uslontsev in view of Blanchet teaches the limitations as described in claim 1 and 10 above.
Uslontsev further teaches wherein the client-side application is further operative to: access an email application executing on the computing device to obtain the courier tracking number without requiring user input. (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link; wherein information is available via web browser without user intervention, see fig. 3A).Appl. No.16/232,819 


Regarding claims 7 and 16,
Uslontsev in view of Blanchet teaches the limitations as described in claim 1 and 10 above.
Uslontsev further wherein the client-side application is further operative to: access an email application executing on the computing device to transmit the multi-media content file to the recipient computing device (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link).Appl. No.16/232,819 

Regarding claims 8 and 17,
Uslontsev in view of Blanchet teaches the limitations as described in claim 1 and 10 above.
Uslontsev further wherein the client-side application is further operative to: access a messaging application executing on the computing device to transmit the multi-media content file to the recipient computing device (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link).Appl. No.16/232,819 

Regarding claims 9 and 18,
Uslontsev in view of Blanchet teaches the limitations as described in claim 1 and 10 above.
Uslontsev further wherein the client-side application is further operative to: access a social media server to transmit the multi-media content file to the recipient computing device via a social media platform  (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link).Appl. No.16/232,819 

Regarding claims 13 ,
Uslontsev in view of Blanchet teaches the limitations as described in claim 10 above.
Uslontsev further  providing, by the server-side application, a link to the recipient device to access the multi-media content file on a remote computing device  (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.) (indicative of “remote”) contact managers, news readers, instant messenger clients for receiving post back information such as a link).Appl. No.16/232,819 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458